United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1647
                        ___________________________

                          Rickey Harrell; Joyce Harrell

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

     G4S Secure Solutions (USA), Inc., formerly known as Wackenhut Corp.

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                ____________

                         Submitted: September 22, 2014
                           Filed: September 25, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Alabama residents Rickey and Joyce Harrell appeal from the district court’s1
order granting judgment on the pleadings and dismissing with prejudice their tort

      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
claims against G4S Secure Solutions (USA), Inc. (G4S) in this diversity action.
Because the district court’s order did not address the counterclaims asserted by G4S
against the Harrells, there is no final order from which an appeal lies, and we lack
jurisdiction over the instant appeal. See 28 U.S.C. § 1291 (appellate courts have
jurisdiction over appeals from final decisions of district courts); Miller v. Special
Weapons, L.L.C., 369 F.3d 1033, 1034 (8th Cir. 2004) (appellate court lacks
jurisdiction over judgment entered on complaint if counterclaim is pending when
notice of appeal is filed even when counterclaim rests on same legal theory as
resolved claims); Thomas v. Basham, 931 F.2d 521, 522-23 (8th Cir. 1991) (federal
appellate court has obligation to consider its own jurisdiction sua sponte even if
parties concede the issue). The appeal is dismissed as premature.
                        ______________________________




                                         -2-